DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 4/27/2021.  These drawings are considered by examiner.

Allowable Subject Matter
3.	Claims 1-26 are allowed.
4.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, and 19, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a method for complying with regulations by tracking a communication between a sending phone and a receiving mobile device, the method comprising: providing a server configured to send an email to an Enterprise Information Archiving system capable of archiving the email for at least one of eDiscovery and compliance with one or more regulations; and with the server: associating a virtual phone number with a mobile app residing on a receiving mobile device; receiving a communication originated from a sending phone and sent by the sending phone to the virtual phone number; and sending the communication to the mobile app; wherein the mobile app shows the sending phone as the originator of the communication; and wherein the server is configured to include content from the communication in the email., alone or in combination, the limitations of claims 1, 10, and 19.

Dependent claims 2-9, 11-18, and 20-26 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
5.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsiao et al (US 2014/0006517) teaches tracking for SMS originated from app user's native SMS composer app at the mobile device, further delivery and tracking for SMS originated from AGE managed 10-digit phone number at the AGE server (See paragraph [0128]).
Rim et al (US 2013/0339460) teaches an organization may be required to perform one or more business functions on their employee emails. Such functions may include, for example, legal review and conversation oversight for regulatory purposes, e.g., such as to meet FINRA regulations which allows for these functions to be carried out through the email client for users that need to perform this functionality (See paragraph [0038]).
Eden (US 2014/0201221) teaches the clients may have full rights to their NPI, which is stored securely and protected in accordance with any applicable statutory and/or regulatory requirements, such as the Statements on Standards for Attestation Engagements No. 16 (SSAE 16) for financial information, Health Insurance Portability and Accountability Act (HIPAA) for health information (See paragraph [0044]).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/Primary Examiner, Art Unit 2641